                                                



EXHIBIT 10.1
Agreement
The undersigned, ________________________ (“Executive”), is a participant in a
non-qualified supplemental retirement pension plan (the “Plan”) pursuant to
which Executive remains entitled to payments in the event Executive is
terminated by Vectren Corporation for cause. Vectren Corporation desires to have
Executive waive Executive’s right to any payment pursuant to the Plan in the
event Executive is terminated for cause and Executive desires to waive such
rights.


By executing below, and in consideration for Executive’s employment and the
opportunity to participate from time to time in certain bonus plans and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by Executive, Executive hereby waives any and all rights
Executive has under the Plan in the event Executive’s employment is terminated
by Vectren Corporation for “Cause,” as that term is defined in the Vectren
Corporation Severance Plan for Executive Officers effective December 31, 2011,
as amended.


This agreement shall be governed by the laws of the State of Indiana, without
regard to conflict of laws principles thereof. Executive agrees that this
agreement shall not be construed or interpreted as a contract of employment and
that Executive’s employment is on an at will basis.




Date: _______________________
 
 
the Executive


Vectren Corporation


By:
Printed:
Title:
 
 
 
 
 
 
 
 
 




